STATE OF MINNESOTA

                                  IN SUPREME COURT

                                         A14-0995


Original Jurisdiction                                                            Per Curiam

In re Petition for Disciplinary Action against
Mpatanishi Syanaloli Tayari-Garrett, a Minnesota                        Filed: July 1, 2015
Attorney, Registration No. 342075.                               Office of Appellate Courts

                               _______________________

Martin A. Cole, Director, Timothy M. Burke, Senior Assistant Director, Office of
Lawyers Professional Responsibility, Saint Paul, Minnesota, for petitioner.

Stephen V. Grigsby, Minneapolis, Minnesota, for respondent attorney.
                           ________________________

                                     SYLLABUS

       The referee’s conclusions that the respondent attorney violated the rules of

professional conduct by willfully disobeying a court mandate, making false or misleading

statements to a tribunal, and committing a criminal act that reflects adversely on her

fitness as a lawyer are supported by the record. Respondent’s misconduct is aggravated

by her selfish motive, lack of remorse, and failure to acknowledge the wrongful nature of

the conduct.    Based upon these violations and aggravating factors, the appropriate

discipline is an indefinite suspension from the practice of law with no right to petition for

reinstatement for 120 days.




                                             1
                                       OPINION

PER CURIAM.

       The Director of the Office of Lawyers Professional Responsibility (the Director)

filed a petition for disciplinary action against respondent, Mpatanishi Syanaloli Tayari-

Garrett, alleging that Tayari-Garrett violated the rules of professional conduct by, among

other things, being convicted of willfully disobeying a court mandate and by making

multiple false or misleading statements to a court. Following an evidentiary hearing, the

referee concluded that Tayari-Garrett violated Minn. R. Prof. Conduct 3.4(c) and 8.4(b)-

(d) and recommended that Tayari-Garrett be indefinitely suspended with no right to

petition for reinstatement for a minimum of 120 days. We hold that the referee did not

clearly err by concluding that Tayari-Garrett violated Minn. R. Prof. Conduct 3.4(c) and

8.4(b)-(d) and that the referee’s recommendation for discipline is the appropriate sanction

in this case.

       Tayari-Garrett was admitted to practice law in Minnesota on November 22, 2004,

and currently practices in Texas and Minnesota. Her misconduct occurred during her

representation of E.M.M. in a criminal matter. The referee made the following findings

and conclusions.

         At a January 21, 2011, pretrial conference, the district court established a May 2,

2011, trial date. On April 14, Tayari-Garrett filed a motion to continue the trial date,

citing, among other reasons, an undefined personal commitment. Before the hearing on

the motion, Tayari-Garrett purchased a nonrefundable plane ticket for travel to Paris from

May 4 to May 9 to attend her brother’s wedding. The court ultimately denied the motion.


                                             2
       Tayari-Garrett failed to appear for the first day of trial, May 2. A lawyer who

appeared on her behalf informed the court that Tayari-Garrett called him on May 1, told

him that she was in the hospital in Dallas, and asked him to appear and request a

continuance. The court continued the proceedings to the following day, May 3, and

ordered Tayari-Garrett to provide documentation of her hospitalization; her prognosis,

including her ability to travel and conduct trial; and the plans she had made for traveling

from Dallas to Minneapolis for trial on May 2. At a hearing the next day, Tayari-Garrett

failed to appear and did not produce the ordered documentation.          The court again

continued the proceedings, to May 5.

       Tayari-Garrett later established that she had been admitted to the hospital around 9

a.m. on May 2 and released at approximately 3 p.m. on May 3. Shortly after her release

from the hospital, Tayari-Garrett e-mailed the trial judge’s law clerk, stating, “Please

inform Judge Howard that I have just been released from a hospital and will definitely

not be able to attend a scheduling conference this Thursday [May 5]. Too soon.” The

next morning, May 4, Tayari-Garrett flew from Dallas to Paris via a connecting flight at

the Minneapolis-St. Paul International Airport. After the State brought a motion for an

order to show cause, the court scheduled a hearing on May 5 and allowed Tayari-Garrett

to appear by telephone.

       Tayari-Garrett appeared by telephone from Paris for the May 5 hearing. She

discussed her medical situation and prognosis, but made no mention of having traveled to

France. During the hearing, the court scheduled a contempt hearing for May 9. In

response, Tayari-Garrett stated, “I have a follow-up appointment next week so I cannot,


                                            3
and I believe the Court is aware of that, that I cannot be there on Monday [May 9].”

Tayari-Garrett did not appear for the May 9 hearing either in person or by telephone. In

fact, at the time of the May 9 hearing, Tayari-Garrett was en route from Paris to Dallas.

By order dated May 25, the court found that probable cause existed to find Tayari-Garrett

in constructive contempt of court. The court then referred the matter to prosecutors for

further handling. Tayari-Garrett was criminally charged with and eventually convicted of

misdemeanor contempt of court, Minn. Stat. § 588.20, subd. 2(4) (2014), for her willful

disobedience of a court mandate between April 16, 2011, and May 9, 2011. The court of

appeals affirmed Tayari-Garrett’s conviction. State v. Tayari-Garrett, 841 N.W.2d 644,

656 (Minn. App. 2014), rev. denied (Minn. Mar. 26, 2014).

       Based on these facts, the Director filed a petition against Tayari-Garrett alleging

that she violated the rules of professional conduct by, among other things, willfully

disobeying a court mandate, making false or misleading statements to a tribunal, and

being convicted of willfully disobeying a court mandate.        Following an evidentiary

hearing on the petition, the referee found that Tayari-Garrett was criminally convicted for

“willful disobedience to [a] court mandate” and that Tayari-Garrett made false or

misleading statements in her May 3 e-mail to the court and at the May 5 hearing. Based

on these findings, the referee concluded that Tayari-Garrett violated Minn. R. Prof.

Conduct 3.4(c) and 8.4(b), (c), and (d).1 The referee also found several aggravating



1
      The petition for disciplinary action also alleged that Tayari-Garrett violated Minn.
R. Prof. Conduct 3.1 and 4.4(a), but the referee did not conclude that Tayari-Garrett
                                                       (Footnote continued on next page.)

                                            4
factors, but no mitigating factors.    The referee recommended that Tayari-Garrett be

indefinitely suspended with no right to petition for reinstatement for a minimum of 120

days.

                                             I.

        Tayari-Garrett challenges the referee’s conclusions that she violated Minn. R.

Prof. Conduct 3.4(c) and 8.4(b), (c), and (d), as well as several of the findings underlying

those conclusions. Specifically, Tayari-Garrett challenges the referee’s findings that a

statement in her May 3 e-mail to the court was false or misleading, and that statements

she made during the May 5 hearing were false or misleading.

        The Director bears the burden of proving professional misconduct by clear and

convincing evidence. In re Voss, 830 N.W.2d 867, 874 (Minn. 2013). If either party

timely orders a transcript of the hearing, as Tayari-Garrett did here, the referee’s finding

and conclusions are not conclusive.        Rule 14(e), Rules on Lawyers Professional

Responsibility (RLPR). Nonetheless, when a party orders a transcript, we give “great

deference” to the referee’s findings and will uphold those findings if they have

evidentiary support in the record and are not clearly erroneous. Voss, 830 N.W.2d at 874.

We give particular deference to the referee’s findings when those findings “rest on

disputed testimony or in part on credibility, demeanor, and sincerity.” In re Lyons, 780
N.W.2d 629, 635 (Minn. 2010). A referee’s findings are clearly erroneous only when


(Footnote continued from previous page.)
violated these rules. The Director does not contest the referee’s dismissal of those
allegations.


                                             5
they leave us “with the definite and firm conviction that a mistake has been made.” Id.

(citation omitted) (internal quotation marks omitted).

       Given the evidentiary support in the record for the referee’s findings and our

deferential standard of review, Tayari-Garrett’s challenges to the referee’s findings and

conclusions fail. First, the referee found, and the record confirms, that Tayari-Garrett

was convicted, after a jury trial, of misdemeanor contempt of court, in violation of Minn.

Stat. § 588.20, subd. 2(4)—specifically for the “willful disobedience to [a] court mandate

between April 16 and May 9, 2011.” This conviction constitutes conclusive evidence

that Tayari-Garrett willfully disobeyed a court mandate. See Rule 19(a), RLPR (“A

lawyer’s criminal conviction in any American jurisdiction . . . is, in proceedings under

these rules, conclusive evidence that the lawyer committed the conduct for which the

lawyer was convicted.”).       Nonetheless, Tayari-Garrett argues that her contempt

conviction cannot be used to support any conclusion that she committed professional

misconduct because “neither the conviction nor the Director’s charges embrace any

particular act for which [Tayari-Garrett] must be disciplined.”

       Tayari-Garrett’s argument is without merit. First, Tayari-Garrett cannot relitigate

her conviction in this disciplinary proceeding. See Rule 19(a), RLPR; In re Dvorak, 554
N.W.2d 399, 402 (Minn. 1996) (“[A]ttorneys may not avoid the consequences of criminal

conviction by attempting to relitigate the issue of guilt or innocence in subsequent

disciplinary proceedings.”). Thus, to the extent that Tayari-Garrett seeks to challenge the

specificity of the factual basis for her contempt conviction, or to challenge the court of




                                             6
appeals’ affirmance of her conviction based on evidence presented at the disciplinary

hearing, she is precluded from doing so.

       Second, Tayari-Garrett’s criminal contempt conviction for willfully disobeying a

court mandate from April 16, 2011, to May 9, 2011, is a sufficiently specific basis upon

which the referee could find that Tayari-Garrett committed professional misconduct.

Rule 8.4(b) of the Minnesota Rules of Professional Conduct prohibits a lawyer from

“commit[ing] a criminal act that reflects adversely on the lawyer’s honesty,

trustworthiness, or fitness as a lawyer in other respects.” A criminal conviction for

willfully disobeying a court mandate clearly has a direct relationship to, and “reflects

adversely on,” Tayari-Garrett’s “fitness as a lawyer.” See, e.g., In re Lundeen, 811
N.W.2d 602, 606 (Minn. 2012).

       The act of willfully disobeying a court mandate also constitutes a violation of

Minn. R. Prof. Conduct 3.4(c) and 8.4(d). Rule 3.4(c) provides that “[a] lawyer shall

not . . . knowingly disobey an obligation under the rules of a tribunal except for an open

refusal based on an assertion that no valid obligation exists.” Tayari-Garrett contends

that because the Director and referee failed to specify the obligation or mandate that

Tayari-Garrett knowingly disobeyed, the referee erred by concluding that Tayari-Garrett

violated Minn. R. Prof. Conduct 3.4(c). But this is just another attempt to circumvent

Rule 19(a), RLPR.        As discussed above, Tayari-Garrett’s criminal conviction is

“conclusive evidence” that she willfully disobeyed a court mandate—which clearly

violates Minn. R. Prof. Conduct 3.4(c)’s prohibition against knowingly disobeying an

obligation under the rules of a tribunal.


                                            7
      Minnesota Rule of Professional Conduct 8.4(d) provides that it is professional

misconduct for a lawyer to “engage in conduct that is prejudicial to the administration of

justice.” We have applied Rule 8.4(d) to a range of conduct that overlaps with Rule

3.4(c) and involves failure to comply with court orders or rules, including: failure to

appear at scheduled court hearings, In re Pierce, 706 N.W.2d 749, 754 (Minn. 2005);

failure to follow procedural rules, resulting in a delayed hearing, In re Paul, 809 N.W.2d
693, 703 (Minn. 2012); failure to comply with deadlines and respond to a court’s order to

show cause, In re Mayrand, 723 N.W.2d 261, 267 (Minn. 2006); and knowingly violating

a tribal court’s disqualification order, In re Michael, 836 N.W.2d 753, 762 (Minn. 2013).

In this context, Tayari-Garrett’s willful failure to comply with a court mandate,

conclusively proven through her conviction, also violates Minn. R. Prof. Conduct 8.4(d).

      Tayari-Garrett’s conviction for criminal contempt does not, however, constitute

conclusive evidence that she engaged in conduct that violates Minn. R. Prof. Conduct

8.4(c). Rule 8.4(c) prohibits an attorney from engaging in “conduct involving dishonesty,

fraud, deceit, or misrepresentation.” Such conduct is not an element of the crime for

which Tayari-Garrett was convicted. Thus, the referee’s conclusion that Tayari-Garrett

violated Rule 8.4(c) must rest on findings other than the contempt conviction. The

referee made three relevant findings, each of which Tayari-Garrett challenges.

      First, the referee found that Tayari-Garrett made a false or misleading statement

when she stated in her May 3 e-mail to the trial judge’s law clerk: “Please inform Judge

Howard that I have just been released from a hospital and will definitely not be able to

attend a scheduling conference this Thursday [May 5]. Too soon.” The referee found


                                            8
this statement to be false or misleading because Tayari-Garrett “stated and/or implied that

she would be unable to appear for medical reasons” and “neither stated nor implied that

she intended to be in Paris, France, on that date.” Second, the referee found that Tayari-

Garrett made a false or misleading statement at the May 5 hearing when she told the

court, “I have a follow-up appointment next week so I cannot, and I believe the Court is

aware of that, that I cannot be there on Monday [May 9].” The referee found this

statement to be false or misleading because Tayari-Garrett “was scheduled on [May 9] to

be traveling from Paris to the United States.” Third, the referee found, more broadly, that

Tayari-Garrett’s statements during the May 5 hearing were false or misleading because

“[a]t no time during the hearing on May 5 did [she] mention that she had flown to

France”; “[i]nstead, [Tayari-Garrett] discussed her medical situation and prognosis.”

       Our review of the record shows that all three findings have evidentiary support.

Moreover, to the extent that Tayari-Garrett’s testimony at the disciplinary hearing

provided explanations for her statements that conflict with the referee’s findings, the

referee was free to—and did—find Tayari-Garrett not credible. See Lyons, 780 N.W.2d

at 635 (stating we especially defer to the referee’s findings when they “rest on disputed

testimony or in part on credibility, demeanor, and sincerity”). Thus, the referee did not

clearly err in finding that Tayari-Garrett made multiple false or misleading statements




                                            9
and concluding that she engaged in conduct “involving dishonesty, fraud, deceit, or

misrepresentation,” in violation of Minn. R. Prof. Conduct 8.4(c).2

                                             II.

       The Director recommends that we adopt the referee’s recommended sanction and

indefinitely suspend Tayari-Garrett from the practice of law for a minimum of 120 days.

Tayari-Garrett argues that her conduct does not warrant professional discipline, or, in the

alternative, warrants a lesser sanction than a 120-day suspension.

       “[W]e place great weight on the referee’s recommended discipline,” but “we retain

ultimate responsibility for determining the appropriate sanction.” In re Rebeau, 787
N.W.2d 168, 173 (Minn. 2010). The purposes of attorney discipline are the protection of

the public and the judicial system, and the deterrence of future misconduct by the

disciplined attorney and other attorneys. In re Oberhauser, 679 N.W.2d 153, 159 (Minn.

2004). We consider four factors in determining the appropriate disciplinary sanctions:


2
        Tayari-Garrett argues that even if the referee’s findings that she made false or
misleading statements to the court are accepted as true, she did not violate Rule 8.4(c)
because any false or misleading statements were not made with an intent to deceive. We
disagree. As an initial matter, it is not clear that “intent to deceive” is in fact an element
of Rule 8.4(c). See In re Grigsby, 764 N.W.2d 54, 61 (Minn. 2009) (“Nor is Rule 8.4(c)
limited, by its terms, to intentional misrepresentations . . . .”). But even assuming it is an
element, in In re Czarnik we explained that in the context of Rule 8.4(c), “intent to
deceive” means nothing beyond that the attorney “made false statements with knowledge
of their falsity.” 759 N.W.2d 217, 223 (Minn. 2009). Here, the referee’s relevant
findings are premised on Tayari-Garrett’s awareness that she only gave medical reasons
for her inability to appear in person on May 5 and May 9, when in fact she knew that she
was unable to appear on those dates because she would be in France or would be
travelling on those dates. Therefore, Tayari-Garrett either made these statements with
knowledge of their falsity or with knowledge that she had omitted material information
from her responses in a misleading way.


                                             10
“1) the nature of the misconduct, 2) the cumulative weight of the violations of the rules of

professional conduct, 3) the harm to the public, and 4) the harm to the legal profession.”

Id. (citation omitted) (internal quotation marks omitted). We also consider mitigating or

aggravating factors. See In re Mayne, 783 N.W.2d 153, 162 (Minn. 2010).

       We first consider the nature of Tayari-Garrett’s misconduct. Her conviction for

“willful disobedience to [a] court mandate” itself constitutes serious misconduct because

her criminal conduct was directly related to the practice of law. See In re Brost, 850
N.W.2d 699, 703 (Minn. 2014) (explaining that an attorney’s criminal acts are more

serious when the criminal conduct occurs within the practice of law). Moreover, this case

involves Tayari-Garrett’s false or misleading statements to the district court, which also

warrant severe discipline. In re Lochow, 469 N.W.2d 91, 99 (Minn. 1991) (“[W]hen a

lawyer demonstrates a lack of that truthfulness and candor that the courts have a right to

expect of their officers to the end that the system of justice will not be undermined, courts

do not hesitate to impose severe discipline.” (citation omitted) (internal quotation marks

omitted)).

       We next consider the cumulative weight of Tayari-Garrett’s misconduct. “[T]he

cumulative weight and severity of multiple disciplinary rule violations may compel

severe discipline even when a single act standing alone would not have warranted such

discipline.” In re Oberhauser, 679 N.W.2d 153, 160 (Minn. 2004). Tayari-Garrett’s

misconduct involves multiple disciplinary rule violations, Minn. R. Prof. Conduct 3.4(c)

and 8.4(b)-(d), which weighs in favor of more serious discipline. At the same time, her

multiple rule violations all arise out of a single matter and occurred over a relatively short


                                             11
period of time. When considering the cumulative weight of disciplinary rule violations,

we distinguish between “single, isolated incident[s]” and “misconduct that includes

multiple rule violations and persists over time.” Brost, 850 N.W.2d at 704 (alteration in

original) (internal quotation marks omitted). The misconduct at issue in this case is more

akin to an “isolated incident” than to misconduct involving multiple violations over an

extended period.

       We also assess the harm to the public and the legal profession, “requir[ing]

consideration of the number of clients harmed [and] the extent of the clients’ injuries.” In

re Coleman, 793 N.W.2d 296, 308 (Minn. 2011) (alternation in original) (citation

omitted) (internal quotation marks omitted). Here, Tayari-Garrett’s misconduct harmed

her client. Specifically, Tayari-Garrett delayed her client’s trial and ultimately forced her

client to retain other counsel. Further, her misconduct wasted the time of the witnesses

and other people involved in the trial. More broadly, an attorney’s “[f]ail[ure] to follow

court rules harms public confidence in the legal system,” In re Ulanowski, 800 N.W.2d
785, 801 (Minn. 2011), as do a lawyer’s false and misleading statements to a court.

       Additionally, we take into account the presence of aggravating and mitigating

factors. Here, the referee determined that there are several aggravating factors and no

mitigating factors.3 The referee found that Tayari-Garrett’s misconduct was aggravated


3
       The referee also found that Tayari-Garrett had “substantial experience” in the
practice of law but did not actually state in his conclusions of law that her experience was
an aggravating factor and did not explicitly consider it in his disciplinary
recommendation. While we have held that a lawyer’s substantial experience in the
practice of law may constitute an aggravating factor, because the referee did not consider
                                                          (Footnote continued on next page.)

                                             12
by her selfish motive of facilitating a personal trip; that she exhibited no remorse for her

misconduct; and that her refusal to acknowledge the wrongful nature of her conduct risks

future similar misconduct. Because there is support in the record for these findings, the

referee did not clearly err in concluding that these aggravating factors were present.4

Tayari-Garrett did not ask the referee to find any mitigating factors in her answer to the


(Footnote continued from previous page.)
Tayari-Garrett’s experience in his recommendation for discipline, we decline to consider
it in determining the appropriate discipline in this case. See In re Nathanson, 812
N.W.2d 70, 80 n.15 (Minn. 2012).
4
       The referee also found that the intentional nature of Tayari-Garrett’s misconduct
and the discovery of “additional misrepresentations” were aggravating factors. We have
concerns, however, regarding the referee’s findings and conclusions that the sanction for
Tayari-Garrett’s misconduct was aggravated by the intentional nature of her misconduct.
As a matter of fairness, we question whether the intentional nature of an attorney’s
misconduct can be an aggravating factor when the rules of professional conduct at issue
require proof of intent. See In re Taplin, 837 N.W.2d 306, 313 (Minn. 2013) (“[W]e have
also cautioned the Director not to ‘double count’ the same acts of noncooperation as both
additional misconduct and an aggravating factor.”). Here, Rule 3.4(c) prohibits a lawyer
from “knowingly” disobeying an obligation under the rules of a tribunal.

        We are also concerned by the referee’s finding that the sanction for Tayari-
Garrett’s misconduct was aggravated by the discovery of “additional misrepresentations”
during the disciplinary hearing—namely that Tayari-Garrett told substitute counsel and a
paralegal assisting her that she was admitted to the hospital on May 1 when she was not
admitted until May 2. “[T]his court observes due process in exercising disciplinary
jurisdiction.” In re Gherity, 673 N.W.2d 474, 478 (Minn. 2004) (explaining that to
comply with due process, disciplinary charges must “be sufficiently clear and specific
and the attorney must be afforded an opportunity to anticipate, prepare and present a
defense” at the disciplinary hearing). Such due process protections are weakened if the
referee is permitted to consider uncharged violations of the Minnesota Rules of
Professional Conduct under the guise of aggravating factors instead of requiring that
allegations of additional misconduct be brought in a supplementary petition. However,
we need not decide whether the referee clearly erred by finding either of these
aggravating factors because their existence does not affect the discipline we impose in
this case.


                                            13
petition or in her proposed findings and brief to the referee. As a result, her claim that the

referee clearly erred by declining to find any mitigating factors for her misconduct fails.

See In re Tigue, 843 N.W.2d 583, 588 (Minn. 2014) (“[A] referee’s failure to make a

factual finding regarding remorse is clear error only when the respondent’s remorse or

lack thereof is raised as an issue in the proceedings before the referee.”).

       Finally, we consider similar cases to ensure that the discipline imposed is

consistent with previous sanctions for similar conduct, Nathanson, 812 N.W.2d at 80,

although we impose discipline based on the facts and circumstances of each case, In re

Redburn, 746 N.W.2d 330, 334 (Minn. 2008). We have held that willful disobedience of

a court order merits substantial discipline, including disbarment. In re Daly, 291 Minn.
488, 495, 189 N.W.2d 176, 181 (1971) (“Because it is elementary that our system of

justice is founded on the rule of law, a willful disobedience to a single court order may

alone justify disbarment.”).    In practice, we have generally reserved disbarment for

attorneys who have repeatedly failed to comply with court orders or have committed

additional serious misconduct. See In re Lundeen, 811 N.W.2d 602, 608 (Minn. 2012)

(disbarring attorney who repeatedly failed to comply with court orders, misappropriated

client funds, made multiple misrepresentations to tribunals and clients, and repeatedly

neglected client matters); In re Grzybek, 567 N.W.2d 259, 264-65 (Minn. 1997) (stating

that there were “at least three separate grounds upon which [the attorney] could be

disbarred,” including his “repeated failure to comply with court orders”); cf. In re

Hawkins, 834 N.W.2d 663, 669-70 (Minn. 2013) (determining that disbarment was




                                             14
appropriate reciprocal discipline for an attorney who, among other things, repeatedly and

willfully defied court orders).

       In the context of disobedience to a court mandate that is, as here, limited to a

single matter, suspension is the more appropriate sanction. In In re Michael, we imposed

a 30-day suspension for an attorney who violated a tribal court order, made a false

statement to a court during a contempt hearing, made a frivolous argument, and

improperly accused a judge of bias. 836 N.W.2d 753, 759-60, 768 (Minn. 2013). The

attorney’s conduct was aggravated by her lack of remorse and failure to accept

responsibility for her conduct, but was mitigated by her lack of experience. Id. at 767.

Although Tayari-Garrett’s misconduct is similar in type to that of the attorney in Michael,

Tayari-Garrett’s conduct merits a greater sanction because Tayari-Garrett, unlike

Michael, was criminally convicted for willfully disobeying a court mandate and made

multiple false statements to a tribunal.

       A greater suspension than that imposed in Michael is further supported by

sanctions   we    have   imposed     for   attorneys   whose   primary   misconduct    was

misrepresentations to a tribunal. See, e.g., In re Grigsby, 815 N.W.2d 836, 845-47

(Minn. 2012) (imposing a 60-day suspension for an attorney who made a false statement

to the court of appeals and practiced law while suspended); In re Winter, 770 N.W.2d
463, 470 (Minn. 2009) (imposing a 120-day suspension for an attorney with a prior

disciplinary history who made false statements to a tribunal and to another attorney); In

re Van Liew, 712 N.W.2d 758, 758 (Minn. 2006) (imposing a 90-day suspension for an

attorney who made false statements to a tribunal and failed to file opposition to a motion


                                             15
on behalf of a client). The imposition of suspensions for up to 120 days for attorneys

who primarily were sanctioned for misrepresentations to a tribunal suggests that the

recommended discipline is not disproportionate to Tayari-Garrett’s misconduct,

particularly when we take into account Tayari-Garrett’s criminal conviction of willfully

disobeying a court mandate and the presence of multiple aggravating factors.

       Therefore, consistent with our previous decisions and the specific circumstances

of this case, we conclude that an indefinite suspension with no right to petition for

reinstatement for a minimum of 120 days is the appropriate discipline.

       Accordingly, we order that:

       1.     Respondent Mpatanishi Syanaloli Tayari-Garrett is indefinitely suspended

from the practice of law, effective 14 days from the date of the filing of this opinion, and

she shall be ineligible to petition for reinstatement for a minimum of 120 days from the

effective date of the suspension.

       2.     Respondent shall comply with the requirements of Rule 26, RLPR

(requiring notice of suspension to clients, opposing counsel, and tribunals).

       3.     If respondent seeks reinstatement, she must comply with the requirements

of Rule 18(a)–(d), RLPR. Reinstatement is conditioned on successful completion of the

professional responsibility portion of the state bar examination and satisfaction of

continuing legal education requirements, pursuant to Rule 18(e), RLPR.

       4.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.




                                            16